Citation Nr: 1746076	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-33 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The St. Petersburg, Florida, RO now has jurisdiction over the Veteran's claim.  The Veteran appeared at a hearing before the undersigned in April 2017.  A transcript of the hearing is of record. 


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's sleep apnea is causally related to his active service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The medical evidence of record, including a December 2005 private treatment record, December 2009 VA treatment records, and a December 2012 VA examination, indicates that the Veteran suffers from sleep apnea.  The Veteran's May 1987 Report of Medical History at separation does not indicate that the Veteran suffered from sleep apnea, nor does the Veteran's May 1987 Report of Medical Examination upon separation.  

Statements provided by the Veteran and his wife indicate that the Veteran began snoring during his service.  The December 2012 VA examination report confirms the Veteran's sleep apnea, but fails to provide an opinion as to whether the Veteran suffers from sleep apnea as a result of his service.  Evidence submitted by the Veteran, in the form of several medical articles discussing sleep apnea, supports the Veteran's claim.  Given the Veteran's symptoms, the evidence of record, and the inadequate December 2012 VA examination, the Board finds that the evidence of record stands in equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.  See 38 C.F.R. §§ 3.102, 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth criteria for direct service connection).


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


